FILE COPY




                                 COURT OF APPEALS
                              SEVENTH DISTRICT OF TEXAS
                                     AMARILLO

                                              MANDATE
THE STATE OF TEXAS

        To the 85th District Court of Brazos County, Greeting:

       BEFORE our Court of Appeals for the Seventh District of Texas, on June 4, 2014, the
cause upon appeal to revise or reverse your judgment between

Steven Lyons

v.   No. 07-14-00131-CR        And     Trial Court No. 12-04831-CRF-85

The State of Texas

was determined and therein our said Court made its order in these words:

        Pursuant to the opinion of the Court dated June 4, 2014, it is ordered, adjudged
and decreed that this appeal is dismissed.

        It is further ordered, adjudged and decreed that appellant, Steven Lyons, pay all
costs occasioned by this appeal, for which let execution issue.

        It is further ordered, adjudged and decreed that inasmuch as the appeal is
dismissed at the appellant’s request, no motion for rehearing will be entertained, and
our mandate will issue forthwith.

        It is further ordered that this decision be certified below for observance.

                                                    oOo

       WHEREFORE, WE COMMAND YOU to observe the order of said Court of Appeals for
the Seventh District of Texas, in this behalf, and in all things to have it duly recognized, obeyed
and executed.

        WITNESS, the Honorable Justices of our said Court, with the seal thereof annexed, at
the City of Amarillo on June 4, 2014.



                                                                   PEGGY CULP, CLERK

                                                                   Peggy Culp